Title: To George Washington from Henry Knox, 28 March 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            [Philadelphia] March 28 1794
          
          The enclosed, being the opinion of the Secretary of State, and the Secretary of the
            Treasury, I pray your directions whether the three French Gentlemen shall be employed as
            temporary Engineers—They are to be with me at 12 o’clock. The
            same direction is requested with respect to three Artillerists now at
              Baltimore. I have the honor to be Sir, With the greatest
            respect, Your most obt Servt
          
            H. Knox
          
        